NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
APPLE INC.,
Plain,tiff-Appellan,t,
V.
SAMSUNG ELECTRONICS CO., LTD., SAMSUNG
ELECTRONICS AMERICA, INC., AND SAMSUNG
TELECOMMUNICATIONS AMERICA, LLC,
Defendants-Appellees. .
2012»1105
Appeal from the United StateS District Court for the
Northern District of Ca1ifornia in case no. 11-CV-1846,
Judge Lucy H. Koh.
ON MOTION
Before REYNA, Circuit Judge.
0 R D E R
App1e Inc. moves to have this case assigned to the
March 2012 argument ca1endar. Samsung E1ectronics
Co., Ltd. opposes.

APPLE V. SAMSUNG ELECTRONlCS 2
The March 2012 calendar was scheduled a few days
before the present motion was filed Because it was not
practicable to place the case on that calendar, the case
will be assigned to the April 2012 calendar.
Upon consideration thereof,
I'r ls 0RDERED THAT:
The motion is denied. The case will be assigned to the
April 2012 argument calendar.
FoR THE COURT `
FEB 08 2012
/s/ Jan H0rbaly
Date J an Horba1y
C1erk
ccc Harold J. McElhinny, Esq.
Charles K. VerhoeVen, Esq. LEo
33 u.s.couni:l)FAPPEALs ton
me ¢=snEnAL macon
FEB U 8 2012
JAN HORBAI.Y
CLEBK